Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 01/26/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): newly submitted claims 90-115 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 90-115 are directed to a method of manufacturing/forming the apparatus/system, e.g. “forming a scalpet assembly,” whereas the originally presented claims 1-3, 31, and 39-62 were directed to a method of using the apparatus on tissue by at least reciting “mincing the dermal plugs and mixing the dermal plugs with a carrier” (but with the term “configuring” on multiple steps which raises 35 USC 112 indefinite issue(s) as indicated in the Non-Final Rejection dated 08/12/2021) which is independent or distinct from the method of manufacturing/forming the system, such that the inventions as claimed have a materially different mode of operation or effect, e.g. claims 90-115 forms the apparatus/system whereas claims 1-3, 31, and 39-62 are directed to using the apparatus to at least mince the dermal plug and mixing the dermal plugs with a carrier to form an injectable filler.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.    Also, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classifications or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 90-115 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771